--------------------------------------------------------------------------------

Exhibit 10.21
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "First Amendment") is dated and
effective as of November 16, 2012 (the "First Amendment Effective Date") between
FIFTH THIRD BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lenders, and
WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent for the Lenders,
and PATRICK INDUSTRIES, INC., as Borrower.
 
Recitals
 
A.          Borrower, Lenders and Administrative Agent are parties to that
certain Credit Agreement, dated October 24, 2012 (the "Credit Agreement").
 
B.       Borrower has requested that Lenders and Administrative Agent amend and
modify the Credit Agreement to, among other things, modify the capital
expenditures limitation for fiscal year 2012.
 
C.           Subject to the terms and conditions stated in this First Amendment,
Lenders, Borrower and Administrative Agent are willing to modify and amend the
Credit Agreement, as provided in this First Amendment.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder,
Lenders, Borrower and Administrative Agent agree as follows:
 
1.   Definitions.  Except as otherwise expressly stated in this First Amendment,
all terms used in the Recitals and in this First Amendment that are defined in
the Credit Agreement, and that are not otherwise defined herein, shall have the
same meanings in this First Amendment as are ascribed to them in the Credit
Agreement.
 
2.   Amendments.
 
(a)  Amendment of Section 9.3(c).  Section 9.3(c) of the Credit Agreement is
amended and restated as of the First Amendment Effective Date to read as
follows:
 
  "(c)           during fiscal year 2012, Investments by the Borrower or any of
its Subsidiaries in the form of Capital Expenditures not to exceed $8,000,000;
during fiscal year 2013 and each fiscal year thereafter, Investments by the
Borrower or any of its Subsidiaries in the form of Capital Expenditures not to
exceed $7,000,000;"
 
(b)     Amendment of Schedule 8.21.  Schedule 8.21 to the Credit Agreement is
amended to replace all references to "within thirty (30) days after the Closing
Date" with "within ninety (90) days after the Closing Date."
 
 
 

--------------------------------------------------------------------------------

 
 
3.   Representations of Borrower.  Borrower represents and warrants to Lenders
and Administrative Agent as follows:
 
(a)  The execution, delivery and performance of this First Amendment and all
agreements and documents delivered pursuant hereto by Borrower has been duly
authorized by all necessary corporate action and do not and will not violate any
provision of any law, rule, regulation, order, judgment, injunction, or writ
presently in effect applying to Borrower, or its articles of incorporation or
bylaws, as applicable, or result in a breach of or constitute a default under
any material agreement, lease or instrument to which Borrower is a party or by
which Borrower or any of its properties may be bound or affected; (ii) no
authorization, consent, approval, license, exemption or filing of a registration
with any court or governmental department, agency or instrumentality is or will
be necessary to the valid execution, delivery or performance by Borrower of this
First Amendment and all agreements and documents delivered pursuant hereto; and
(iii) this First Amendment and all agreements and documents delivered pursuant
hereto by Borrower are the legal, valid and binding obligations of Borrower, as
a signatory thereto, and enforceable against Borrower in accordance with the
terms thereof.
 
(b)  After giving effect to the amendments contained in this First Amendment,
the representations and warranties contained in Article VII of the Credit
Agreement are true and correct on and as of the First Amendment Effective Date
with the same force and effect as if made on and as of the First Amendment
Effective Date, except that the representation in Section 7.15 of the Credit
Agreement shall be deemed to refer to the financial statements of Borrower most
recently delivered to Lenders and Administrative Agent prior to the First
Amendment Effective Date. 
 
(c)  No Default or Event of Default has occurred and is continuing or will exist
under the Credit Agreement as of the First Amendment Effective Date.
 
4.   Conditions.  The obligation of Lenders and Administrative Agent to execute
and to perform this First Amendment shall be subject to full satisfaction of the
following conditions precedent on or before the First Amendment Effective Date:
 
(a)         There shall exist no Default or Event of Default.
 
(b)         Copies, certified as of the First Amendment Effective Date, of such
corporate documents or resolutions of Borrower as Administrative Agent or
Lenders may request evidencing necessary corporate action by Borrower with
respect to this First Amendment and all other agreements or documents delivered
pursuant hereto as any Lender or Administrative Agent may request.
 
(c)         All liens in favor of Lenders shall be in full force and effect with
the required first priority.
 
(d)         This First Amendment shall have been duly executed and delivered by
Borrower to Lenders and Administrative Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)         Lenders and Administrative Agent shall have received such additional
agreements, documents and certifications, fully executed by Borrower, as may be
reasonably requested by Lenders or Administrative Agent.
 
5.   Fees.  Upon demand, Borrower shall immediately pay all costs and expenses
incurred by Lenders and Administrative Agent in connection with the negotiation,
preparation and closing of this First Amendment and the other documents and
agreements delivered pursuant hereto, including the reasonable fees and
out-of-pocket expenses of Faegre Baker Daniels LLP, special counsel to
Administrative Agent.
 
6.   Waiver of Defenses and Claims.  In consideration of the financial
accommodations provided to Borrower by Lenders as contemplated by this First
Amendment, Borrower hereby waives, releases, and forever discharges Lenders from
and against any and all rights, claims or causes of actions of Borrower against
Lenders arising from any Lender's actions or inactions with respect to the Loan
Documents or any security interest, lien or collateral in connection therewith
as well as any and all rights of set off, defenses, claims, causes of action and
any other bar to the enforcement of the Loan Documents which exist as of the
First Amendment Effective Date.
 
7.   Binding on Successors and Assigns.  All of the terms and provisions of this
First Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective successors, assigns and legal representatives.
 
8.   Governing Law/Entire Agreement/Survival/Miscellaneous.  This First
Amendment is a contract made under, and shall be governed by and construed in
accordance with, the laws of the State of Illinois applicable to contracts made
and to be performed entirely within such state and without giving effect to the
choice or conflicts of laws principles of any other jurisdiction.   This First
Amendment constitutes and expresses the entire understanding between the parties
with respect to the subject matter hereof, and supersedes all prior agreements
and understandings, commitments, inducements or conditions, whether expressed or
implied, oral or written.  All covenants, agreements, undertakings,
representations and warranties made in this First Amendment shall survive the
execution and delivery of this First Amendment, and shall not be affected by any
investigation made by any person.  The Credit Agreement, as amended hereby,
remains in full force and effect in accordance with its terms and provisions.
 
9.   Amendment of Other Loan Documents.  All references to the Credit Agreement
in the other Loan Documents shall mean the Credit Agreement, as modified and
amended by this First Amendment and as it may be further amended, modified,
extended, renewed, supplemented and/or restated from time to time and at any
time.  The other Loan Documents are hereby modified and amended to the extent
necessary to conform them to, or to cause them to accurately reflect, the terms
of the Credit Agreement, as modified by this First Amendment.  Except as
otherwise expressly provided herein, all of the terms and provisions of the
Credit Agreement and the other Loan Documents, as modified and amended by this
First Amendment, remain in full force and effect, and fully binding on the
parties thereto and their respective successors and assigns.
 
 
3

--------------------------------------------------------------------------------

 
 
10.         Further Assurances.  The parties shall duly execute and deliver, or
cause to be executed and delivered, such further instruments and perform or
cause to be performed such further acts as may be necessary or proper in the
reasonable opinion of any other party to carry out the provisions and purposes
of this First Amendment.
 
11.         Counterparts. This First Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement.  In the event any party
executes and delivers this First Amendment via facsimile, such party hereby
agrees that for the purposes of enforcement and all applicable statutes, laws
and rules, including, without limitation, the Uniform Commercial Code, rules of
evidence and statutes of fraud: (i) the facsimile signature of such party shall
constitute a binding signature of such party as a symbol and mark executed and
adopted by such party with a present intention to authenticate this First
Amendment; (ii) the facsimile of this First Amendment shall constitute a writing
signed by such party; and (iii) the facsimile of this First Amendment shall
constitute an original of and best evidence of this First Amendment.
 
[Signatures on following page]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective authorized signatories.
 

 
PATRICK INDUSTRIES, INC., as Borrower
           
By:
/s/ Andy L. Nemeth       
Andy L. Nemeth, Executive Vice President-
      Finance, Chief Financial Officer, Secretary and       Treasurer  

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   
as Administrative Agent and Lender
         
By:
/s/ David W. O’Neal      
David W. O'Neal, Senior Vice President
 

 

 
FIFTH THIRD BANK, as Lender
           
By:
/s/ Craig Ellis     Printed: Craig Ellis     Title: Vice President  

 
 

--------------------------------------------------------------------------------